McCLELLAN, J.
The plaintiff in execution (appellant) was due the affirmative charge requested by it, and, on the other hand, it was error to give the affirmative charge for the claimant (appellee). The plaintiff’s judgment was recorded, as provided in the Code (section 4156), and thereupon operated to impose a lien on the property of the defendant in execution, in the county where filed, according to the provisions of the Code (section 4157). The purchaser (appellee) of the personal property, subsequent to the recordation stated, took it subject to the lien provided, and could not pre*234vail ¡against tbe. enforcement, of tbe- execution ■issued on thatrecorded. judgment. : .
.Tbe lien -treated in Code 1907, ¡§ 4093, is tbe lien of tbe execution,- a distinct5charge.front that- imposed- by Code 1907, § 4157, upon all of tbe property.-of- tbe'defendant in tbe judgment in tbe county where it is properly recorded;5 There is no conflict or'inbarmony between Code, sections 4093 and 4157. • :
■'Reversed and remanded:
Dowdell, G. - J., -and ’Simpson, Anders'on, Mayfield, Sayrbj ahd Somerville, JJ., concur.'.